 

 

Case 1:19-cv-07371-KPF-SN Document 24 Fl Hes YyPage Tof 1

 

 

 

 

 

 

DOCUMENT
ELECTRONICALLY FILED |
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: S[5/o02© |.
eae tu et et eo tet es ees ed eee x : 4
MAURICE HILL,
Plaintiff, 19 CIVIL 7371 (KPF\SN)
_y- JUDGMENT

ANDREW M. SAUL,
Commissioner of Social Security,
Defendant.
-- =--- x

 

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated May 4, 2020, that the Commissioner's decision is reversed and
that this action be, and hereby is, remanded to the Commissioner of Social Security for further

proceedings, pursuant to sentence four of 42 U.S.C. § 405(g).

Dated: New York, New York
May 5, 2020

RUBY J. KRAJICK

 

Clerk of Court

KAWGANGO

Deputy Clerk ~

BY:
